Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 6/17/2022, has been entered. 
Claims 1-9, 11-18 and 20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. (US Pub. No. 2019/0006222 A1), hereafter referred to as Or-Bach, in view of Ito et al. (US Pub. No. 2007/0215918 A1), hereafter referred to as Ito, and further in view of Ogawa et al. (US Pub. No. 2017/0243650 A1), hereafter referred to as Ogawa.

As to claim 14, Or-Bach discloses a three-dimensional semiconductor device (fig 5 and [0068]), comprising:
a lower substrate (16404);
a plurality of lower transistors ([0068] teaches that 16404 may have transistors; one shown in figure 5) disposed on the lower substrate (16404);
an upper substrate (16416) disposed on the lower transistors (transistors of layer 16404); 
a plurality of lower conductive lines (16442) disposed between the lower transistors (transistors of layer 16404) and the upper substrate (16416);
a plurality of upper transistors (transistors on 16416 taught in [0068]) disposed on the upper substrate (16416); and
a plurality of upper conductive lines (16422) disposed on the upper transistors (transistors on 16416),
wherein each of the upper transistors comprises:
an upper gate electrode (16434) disposed on the upper substrate (16416). 
Or-Bach does not disclose a first upper source/drain pattern disposed in the upper substrate at a first side of the upper gate electrode; and 
a second upper source/drain pattern disposed in the upper substrate at a second, opposing side of the upper gate electrode,
wherein the upper gate electrode comprises a SiGe layer that is doped with a dopant, and a concentration of the dopant in the upper gate electrode is smaller than a concentration of Ge in the upper gate electrode. 
Nonetheless, Ito discloses wherein a transistor (fig 1, pMOSFET) comprises a first source/drain pattern (10a) disposed in a substrate (3) at a first side of a gate electrode (left side of gate 7p); and 
a second source/drain pattern (10b) disposed in the substrate (3) at a second, opposing side of the gate electrode (right side of gate 7p),
wherein the gate electrode comprises a SiGe layer that is doped with a dopant ([0089]-[0091] and [0098]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the upper transistors of Or-Bach with a source and drain and SiGe gate electrodes as taught by Ito since this allow for the formation of semiconductor transistor devices with very fine structures which would result in an array of a great number of basic elements that allow for further improvement in integrated circuit functionality and redundancy. 
Additionally, Ito does not explicitly disclose wherein a concentration of the dopant in the gate electrode is smaller than a concentration of Ge in the gate electrode because Ito teaches wherein a concentration of the dopant in the upper gate electrode is between 1x1020 to 5x1020 ([0091]) and the Applicant also discloses wherein the concentration of the dopant in the upper gate electrode is between 1x1020 and 1x1022 ([0038]), however, Ito only teaches that the Ge in the SiGe gate electrode may be between 10-30at% ([0098]).  Accordingly, without the area of the gate electrode the concentration of the germanium cannot be calculated.  
Nonetheless, Ito further teaches that there are tradeoffs between gate implant impurity concentration and the leakage current ([0009]).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the boron dopant concentration lower than or equal to about 10 at% so as to reduce the leakage current.  
Or-Bach in view of Ito does not explicitly disclose wherein one terminal of at least one of the lower transistors is directly connected to a corresponding one of the lower conductive lines by a lower conductive contact, and one terminal of at least one of the upper transistors is directly connected to a corresponding one of the upper conductive lines by an upper conductive contact, 
wherein the one terminal of the at least one of the lower transistors is electrically connected to the one terminal of the at least one of the upper transistors through corresponding ones of the lower conductive lines, the upper and lower conductive contacts, and corresponding ones of the upper conductive lines. 
Nonetheless, Or-Bach does disclose that the lower conductive lines 16442 are used for the transistors of lower substrate 16404 ([0068]), however, does not explicitly disclose the direct contact using a conductive contact.  And, Ito further discloses wherein direct contact is made between a metallization layer and a terminal of a transistor using a conductive contact (fig 1, conductive contact 31a of source region 9a of a transistor directly connected to a metallization layer 43a; [0088]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use conductive contacts of Ito to make the electrical connect between the metallization layers and transistors of Or-Bach since this will provide a low resistance connection such that the electrical wires are functionally used with the transistors.  
Furthermore, Or-Bach teaches in [0068] and figure 5 that local power delivery is provided through through-silicon vias 16418 (and shown in figure 5 that the metallization layer 16422 is connected in via shape above the upper substrate and is disposed adjacent to the upper gate electrode 16434) from the lower metallization layer 16442 through the upper silicon substrate 16416 to the upper metallization layer 16422, and also happens to teach that a non-electrically conducting thermal contact 16424 is used nearby (2 microns laterally offset) to the through-silicon vias 16418 used for providing power to the lower substrate 16404 and upper substrate 16416.  Paragraph [0068] also teaches that this connection may be made for ground.  Additionally, it is well known to those of skill in the art and shown in figure 4 that power (V.sub.D) and ground (G) are directly electrically connected to a terminal of a transistor in a NAND gate 16320 ([0066]).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the electrical connection between the at least one terminal of the lower transistors to that of the upper transistors using the lower metallization layer, conductive contacts, and upper metallization layer of Or-Bach in view of Ito so that the transistors in the upper and lower substrate can be used together efficiently and also provide for improvement in thermal heat transfer of the upper substrate and lower substrate to the heat removal apparatus. 
Additionally, Or-Bach further discloses a memory cell array (fig 30A-31, memory array 21004; specifically, embodiment of fig 31B with memory arrays 21124, 21126,21128,21130,21132) disposed on a substrate ([0182]) and horizontally spaced apart from transistors (controller circuits 21002 and 21134, 21144 and [0182]-[0183]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory cell array region with horizontally spaced transistors of the memory control circuit and logic circuits as shown in figures 30-31 in the upper substrate of the stacked three dimensional device of figure 5 since this will allow for the individual control of the memory array with circuit formed in close proximity to the memory array.  
Or-Bach does not explicitly disclose wherein at least a portion of the lower transistors vertically overlaps with the memory cell array. 
However, Or-Bach does teach that the logic circuitry region (fig 30B, 21008) may be included in a layer below the memory cell array (fig 30B, 21010); and wherein a memory cell array (fig 31B, 21124) is spaced horizontally from memory controller circuits (fig 31B, 21134).  
Additionally, Ogawa explicitly discloses logic control circuitry including lower transistors (fig 2, lower circuit transistors on substrate 8) vertically overlapping with a memory cell array (memory array on substrate 10).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the logic region 21144 of Or-Bach with lower transistors vertically overlapping with the memory cell array 21124 as suggested in Or-Bach’s figure 30B with the memory cell array 21010 above a logic array 21008 and with transistors of the logic circuitry directly overlapping with the memory cell array as taught by Ogawa since this will improve the functionality of the 3D memory stack by improving the utilization of the limited vertical and horizontal space of the semiconductor device. 

As to claim 15, Or-Bach in view of Ito and Ogawa disclose the three-dimensional semiconductor device of claim 14 (paragraphs above),
Or-Bach further discloses wherein the upper substrate (16416) comprises a channel region disposed below the upper gate electrode (16434), and the channel region comprises silicon ([0068]). 

As to claim 16, Or-Bach in view of Ito and Ogawa disclose the three-dimensional semiconductor device of claim 14 (paragraphs above),
Or-Bach further discloses wherein each of the upper transistors comprises an upper gate insulating pattern (16432) interposed between the upper substrate (16416) and the upper gate electrode (16434). 

As to claim 17, Or-Bach in view of Ito and Ogawa disclose the three-dimensional semiconductor device of claim 14 (paragraphs above),
Or-Bach further discloses wherein each of the lower transistors comprises:
a lower gate electrode (16414) disposed on the lower substrate (16404).
Or-Bach does not disclose a first lower source/drain pattern disposed in the lower substrate at a first side of the lower gate electrode; and 
a second lower source/drain pattern disposed in the lower substrate at a second, opposing side of the lower gate electrode. 
Nonetheless, Ito discloses wherein a transistor (fig 1, pMOSFET) comprises a first source/drain pattern (10a) disposed in a substrate (3) at a first side of a gate electrode (left side of gate 7p); and 
a second source/drain pattern (10b) disposed in the substrate (3) at a second, opposing side of the gate electrode (right side of gate 7p). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the upper transistors of Or-Bach with a source and drain pattern as taught by Ito since this allow for the formation of semiconductor transistor devices with very fine structures which would result in an array of a great number of basic elements that allow for further improvement in integrated circuit functionality and redundancy. 

As to claim 18, Or-Bach in view of Ito and Ogawa disclose the three-dimensional semiconductor device of claim 14 (paragraphs above),
Or-Bach further discloses wherein at least one of the lower conductive lines (164h42) is connected to at least one of the upper conductive lines (16422) through the upper penetration via (16420). 

Claims 1-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach, in view of Ito, in view of Iwamatsu et al. (US Pub. No. 2011/0186936 A1), hereafter referred to as Iwamatsu, and further in view of Ogawa. 

As to claim 1, Or-Bach discloses a three-dimensional semiconductor device (fig 5 [0068]), comprising:
a lower substrate (16404);
a plurality of lower transistors ([0068] teaches that 16404 may have transistors; one shown in figure 5) disposed on the lower substrate (16404);
an upper substrate (16416) disposed on the lower transistors (transistors of layer 16404);
a plurality of lower conductive lines (16442) disposed between the lower transistors (transistors on 16404) and the upper substrate (16416); 
a plurality of upper transistors (gates 16434 of transistors on 16416 taught in [0068]) disposed on the upper substrate (16416);
a plurality of upper conductive lines (16422) disposed on the upper transistors (16434); and
an upper penetration via (fig 5 shows via 16418 and fig 3 shows additional penetration vias formed through an upper substrate 16216 and further connecting to the metallization layers) penetrating the upper substrate (16416), wherein the upper penetration via extends above the upper substrate and is disposed adjacent to the upper gate electrode of at least one of the upper transistor above the upper substrate (via connecting the to metallization layer 16422 is included in the upper penetration via); 
wherein at least one of the lower transistors is connected to a corresponding one of the lower conductive lines (fig 5 does not explicitly show that the conductive lines 16442 connect to the transistors on 16404; however, [0068] teaches that the wiring layers 16442 are used for transistors in the silicon layer 16404.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the interconnects for the transistors by connecting the interconnect wires to the transistors so that improved electronic control is made), and at least one of the upper transistors (16434) is connected to a corresponding one of the upper conductive lines (fig 5 does not explicitly show that the conductive lines 16422 connect to the transistors 16434; however, [0065] teaches wiring layers 16422 over the transistors 16434.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the interconnects for the transistors by connecting the interconnect wires to the transistors so that improved electronic control is made),
wherein each of the upper transistors (transistors on 16416) comprises:
an upper gate electrode (gates 16434) disposed on the upper substrate (16416). 
The embodiment of figure 5 does not explicitly disclose wherein one terminal of at least one of the lower transistors is electrically connected to one terminal of at least one of the upper transistors through corresponding ones of the lower conductive lines, the upper penetration via and corresponding ones of the upper conductive lines.
However, figure 5 merely shows the details of the thermal contact without including the details of the logic cells or gates.  Instead, figures 1-4 show further details of the logic cells.  Specifically, figure 3 shows vias 16218 and 16212 that may be TSV or TLV and could be used to transfer the supply voltage from the global power grid 16210 to local power grids 16208 and 16206 and figure 4 shows that the local power source is connected Vdd and G to the transistor 16302 of the logic cell ([0065]-[0066]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to electrically connect the ground terminal of at least one of the lower transistors to the ground terminal of one of the upper transistors through the lower conductive lines, penetration via and upper conductive lines of figure 5 as shown in the embodiments of figure 3-4 since this will allow for the logic cells from the upper and lower substrates to be connected through a local ground connection to a global ground connection. 
Additionally, Or-Bach further discloses a memory cell array (fig 30A-31, memory array 21004; specifically, embodiment of fig 31B with memory arrays 21124, 21126,21128,21130,21132) disposed on a substrate ([0182]) and horizontally spaced apart from transistors (controller circuits 21002 and 21134, 21144 and [0182]-[0183]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory cell array region with horizontally spaced transistors of the memory control circuit and logic circuits as shown in figures 30-31 in the upper substrate of the stacked three dimensional device of figure 5 since this will allow for the individual control of the memory array with circuit formed in close proximity to the memory array.  
Or-Bach does not explicitly disclose wherein the transistors comprise source and drains; and wherein the upper gate electrode comprises SiGe. 
Nonetheless, Ito discloses wherein a transistor (fig 1, pMOSFET) comprises a first source/drain pattern (10a) disposed in a substrate (3) at a first side of a gate electrode (left side of gate 7p); and 
a second source/drain pattern (10b) disposed in the substrate (3) at a second, opposing side of the gate electrode (right side of gate 7p),
wherein the gate electrode comprises SiGe ([0089]-[0091] and [0098]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the upper transistors of Or-Bach with a source and drain and SiGe gate electrodes as taught by Ito since this allow for the formation of semiconductor transistor devices with very fine structures which would result in an array of a great number of basic elements that allow for further improvement in integrated circuit functionality and redundancy. 
Or-Bach in view of Ito do not explicitly show the structure of interconnecting one terminal of at least one of the lower transistors is electrically connected to one terminal of at least one of the upper transistor through corresponding ones of the lower conductive lines, the upper penetration via and corresponding ones of the upper conductive lines. 
Nonetheless, Iwamatsu shows the structure wherein logic circuits (fig 1d, M1, M2; [0058]) include one terminal of at least a lower transistor is electrically connected to one terminal of at least one upper transistor through corresponding ones of lower conductive lines, an upper penetration via and corresponding ones of an upper conductive line (fig 1d, transistors 3 connected through vias 5 and wirings 8, and explicitly shown in figure 1d, a terminal from one terminal of element 3 on the lower substrate is electrically connected to one terminal of the element 3 on the upper substrate through the vias 5 and wiring 8 in each of the regions M1-M3 and the penetration via 6). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the electrical connections of Or-Bach in view of Ito with the terminals electrically connected as explicitly shown by Iwamatsu since this will allow for improved logic control operation including input/out control.  
Or-Bach does not explicitly disclose wherein at least a portion of the lower transistors vertically overlaps with the memory cell array. 
However, Or-Bach does teach that the logic circuitry region (fig 30B, 21008) may be included in a layer below the memory cell array (fig 30B, 21010); and wherein a memory cell array (fig 31B, 21124) is spaced horizontally from memory controller circuits (fig 31B, 21134).  
Additionally, Ogawa explicitly discloses logic control circuitry including lower transistors (fig 2, lower circuit transistors on substrate 8) vertically overlapping with a memory cell array (memory array on substrate 10).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the logic region 21144 of Or-Bach with lower transistors vertically overlapping with the memory cell array 21124 as suggested in Or-Bach’s figure 30B with the memory cell array 21010 above a logic array 21008 and with transistors of the logic circuitry directly overlapping with the memory cell array as taught by Ogawa since this will improve the functionality of the 3D memory stack by improving the utilization of the limited vertical and horizontal space of the semiconductor device. 
 
As to claim 2, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above).
Or-Bach further discloses wherein the upper substrate comprises a channel region disposed below the upper gate electrode, and the channel region comprises silicon ([0068] and upper gate 16434). 

As to claim 3, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above),
Ito further discloses wherein a concentration of Ge in the upper gate electrode is greater than or equal to about 10 at% and is smaller than about 100 at% ([0089]-[0091] and [0098]).  

As to claim 4, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above),
Ito further discloses wherein the upper gate electrode further comprises a dopant ([0089]-[0091] and [0098]). 

As to claim 5, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 4 (paragraphs above),
Ito further discloses wherein the dopant comprises at least one of B, As, P, Sb, Al, or Ga ([0089]-[0091] and [0098]). 

As to claim 6, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 4 (paragraphs above),
Ito further discloses wherein the dopant comprises B ([0089]-[0091] and [0098]) and wherein the concentration of Boron is between 1x1020 to 5x1020 ([0091]). 
However, Ito does not disclose the exact dimensions or the value of the total area of the gate electrode and thus does not disclose the atomic percent of Boron in the gate electrode.  
Nonetheless, the Applicant’s disclosure recites that the concentration of boron in the gate electrode may be between 1x1020 and 1x1022 ([0038]). 
Ito further teaches that there are tradeoffs between gate implant impurity concentration and the leakage current ([0009]).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the boron dopant concentration lower than or equal to about 10 at% so as to reduce the leakage current.  

As to claim 7, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 4 (paragraphs above),
Ito does not explicitly disclose wherein a concentration of the dopant in the upper gate electrode is smaller than a concentration of Ge in the upper gate electrode because Ito teaches wherein a concentration of the dopant in the upper gate electrode is between 1x1020 to 5x1020 ([0091]) and the Applicant also discloses wherein the concentration of the dopant in the upper gate electrode is between 1x1020 and 1x1022 ([0038]), however, Ito only teaches that the Ge in the SiGe gate electrode may be between 10-30at% ([0098]).  Accordingly, without the area of the gate electrode the concentration of the germanium cannot be calculated.  
Nonetheless, Ito further teaches that there are tradeoffs between gate implant impurity concentration and the leakage current ([0009]).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the boron dopant concentration lower than or equal to about 10 at% so as to reduce the leakage current.  

As to claim 8, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above),
Or-Bach further discloses wherein each of the upper transistors comprises an upper gate insulating pattern (16432; [0068]) interposed between the upper substrate (16416) and the upper gate electrode (16434). 

As to claim 9, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above),
Or-Bach further discloses wherein each of the lower transistors comprises:
a lower gate electrode (16414) disposed on the lower substrate (16404). 
Or-Bach does not disclose the source and drain patterns. 
a first lower source/drain pattern disposed in the lower substrate at a first side of the lower gate electrode; and
a second lower source/drain pattern disposed in the lower substrate at a second, opposing side of the lower gate electrode. 
Nonetheless, Ito discloses wherein a transistor (fig 1, pMOSFET) comprises a first source/drain pattern (10a) disposed in a substrate (3) at a first side of a gate electrode (left side of gate 7p); and 
a second source/drain pattern (10b) disposed in the substrate (3) at a second, opposing side of the gate electrode (right side of gate 7p). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the upper transistors of Or-Bach with a source and drain patterns as taught by Ito since this allow for the formation of semiconductor transistor devices with very fine structures which would result in an array of a great number of basic elements that allow for further improvement in integrated circuit functionality and redundancy. 

As to claim 11, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above),
Or-Bach further discloses wherein at least one of the lower conductive lines (16442) is connected to at least one of the upper conductive lines (16422) through the upper penetration via (16418). 

As to claim 13, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above),
Or-Bach does not disclose wherein each of the upper transistors further comprises an ohmic contact disposed on the upper gate electrode.
Nonetheless, Ito further discloses wherein the transistors further comprises an ohmic contact disposed on the gate electrode (fig 1, ohmic contact 33p on gate electrode 7p). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the ohmic contacts of Ito to the connections to the gate electrodes of Or-Bach since this will improve the electrical connection between the metallization layers and the gate electrode. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach, in view of Ito, and Ogawa and further in view of Sadaka (US Pub. No. 2012/0248622 A1).

As to claim 20, Or-Bach in view of Ito and Ogawa disclose the three-dimensional semiconductor device of claim 18 (paragraphs above),
Or-Bach in view of Ito a plurality of interconnection lines disposed below the lower substrate; and 
a lower penetration via penetrating the lower substrate,
wherein at least one of the lower conductive lines is connected to at least one of the interconnection lines through the lower penetration via. 
Nonetheless, Sadaka discloses a plurality of interconnection lines disposed above and below a substrate (fig 9E, interconnect lines in metallization layer 154 below substrate 104 with transistors 122 and interconnect lines in metallization layer 124’ above the substrate 104); and 
a lower penetration via penetrating the substrate (vias 130 and substrate 104), 
wherein at least one of the lower conductive lines is connected to at least one of the interconnection lines through the lower penetration via (via 130 and interconnects in 124’ and 154).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the interconnection lines of the lower metallization layer below the lower substrate of Or-Bach in view of Ito as taught by Sadaka since these additionally electrical interconnections allow for further connection of the semiconductor device and may allow for the memory chip to be mounted to additional substrate using the back side.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach, in view of Ito, Iwamatsu and Ogawa and further in view of Sadaka (US Pub. No. 2012/0248622 A1).

As to claim 12, Or-Bach in view of Ito, Iwamatsu and Ogawa disclose the three-dimensional semiconductor device of claim 1 (paragraphs above),
Or-Bach in view of Ito and Iwamatsu do not explicitly disclose a plurality of interconnection lines disposed below the lower substrate; and 
a lower penetration via penetrating the lower substrate,
wherein at least one of the lower conductive lines is connected to at least one of the interconnection lines through the lower penetration via. 
Nonetheless, Sadaka discloses a plurality of interconnection lines disposed above and below a substrate (fig 9E, interconnect lines in metallization layer 154 below substrate 104 with transistors 122 and interconnect lines in metallization layer 124’ above the substrate 104); and 
a lower penetration via penetrating the substrate (vias 130 and substrate 104), 
wherein at least one of the lower conductive lines is connected to at least one of the interconnection lines through the lower penetration via (via 130 and interconnects in 124’ and 154).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the interconnection lines of the lower metallization layer below the lower substrate of Or-Bach in view of Ito and Iwamatsu as taught by Sadaka since these additionally electrical interconnections allow for further connection of the semiconductor device and may allow for the memory chip to be mounted to additional substrate using the back side. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/5/2022